Citation Nr: 0432833	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  90-51 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hand and 
wrist disorder under the provisions of 38 U.S.C.A. § 1151 for 
surgery performed in August 1981.

2.  Entitlement to service connection for a stomach disorder, 
diabetes, genitourinary condition, impotency, and a nerve 
disorder under the provisions of 38 U.S.C.A. § 1151 for 
treatment received from August to September 1981

3.  Entitlement to an increased evaluation for a chronic 
rhinitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
March 1948 and from October 1951 to October 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case has been in appellate status since the 1980s and 
has been the subject of previous Board remands in 1991 and 
1997.  The veteran's original claims folder has been lost, 
and efforts by the RO to locate the file have been 
unsuccessful.  A "rebuilt" claims folder has been prepared, 
but a number of relevant documents are not of record.

In August 1991, the Board remanded the case to the RO for 
evidentiary development.  Subsequently, in Gardner v. 
Derwinski, 1 Vet.App. 584 (1991), the United States Court of 
Appeals for Veterans Claims (Court) invalidated 38 C.F.R. § 
3.358(c)(3), a section of the regulation implementing 38 
U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The Gardner 
decision was affirmed by the United States Court of Appeals 
for the Federal Circuit (Court of Appeals) in Gardner v. 
Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and subsequently 
appealed to the United States Supreme Court (Supreme Court).  
On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals. Brown v. Gardner,__U.S.__, 
115 S. Ct. 552 (1994).  Thereafter, the Secretary of the VA 
sought an opinion from the Attorney General of the United 
States (Attorney General) as to the full extent to which 
benefits were authorized under the Supreme Court's decision.  
On January 20, 1995, the Secretary received an opinion from 
the Department of Justice's Office of Legal Counsel.  On 
January 26, 1995, the Chairman of the Board announced the 
lifting of the Board's stay on the adjudication of cases 
affected by Gardner involving claims for benefits under 38 
U.S.C.A. § 1151.  In May 1997, the Board remanded this case 
to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran contends that the RO erred by failing to grant 
benefits pursuant to 38 U.S.C.A. § 1151 for left hand and 
wrist disability, diabetes, impotency, stomach, genitourinary 
and nerve disorders, which he maintains resulted from VA 
surgery performed in August 1981.  The veteran also contends 
that his service-connected rhinitis is more disabling than 
the current 10 percent evaluation reflects.

A February 2000 letter advised the veteran that his claims 
file was missing, and that efforts were being made to 
reconstruct it.  While the RO has attempted to rebuild the 
original claims folder, the current rebuilt claims folder is 
missing documents pertinent to the appeal, including a copy 
of a February 1982 VA examination, and the initial rating 
decision denying 1151 benefits for stomach disorder, 
diabetes, genitourinary condition, impotency and nerve 
disorder as well as the associated statement of the case or 
supplemental statements of the case (SSOC).  

Also, the September 2003 SSOC shows that the RO reviewed 
numerous medical records from several facilities including 
reports from the VA Medical Center in St. Albans dated from 
July 1976 to March 1985.  It appears that theses records are 
no longer in the file and the RO should be given an 
opportunity to obtain them.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

The Board further notes that, although the RO attempted to 
reconstruct the post service medical evidence, little attempt 
was made to further develop the claims for 1151 benefits by 
obtaining a medical opinion.  The available evidence of 
record includes a VA hospital summary, which shows that in 
August 1981, the veteran underwent sigmoid resection with 
end-to-end anastomosis and diverting colostomy.  It was noted 
that approximately two weeks postoperative he complained of 
numbness and tingling in the fingers of the left hand along 
the ulnar nerve distribution.  There was also some numbness 
of the left thigh.  Following neurology consultation, the 
diagnosis was probable meralgia paresthetica and left ulnar 
nerve entrapment.

A partial copy of a VA examination report shows the veteran 
had a weakened grip and that the 4th and 5th fingers were 
almost immobile and pale in color, apparently resulting from 
the anesthesia for colon surgery.  Additional treatment 
records show that in February 1982 the veteran continued to 
complain of paresthesia of the left finger and little finger 
and decreased grip strength possibly related to an IV 
(intravenous tube).  He was referred for orthopedic 
consultation to see if left ulnar nerve entrapment at the 
wrist was as a result of the IV.  In April 1982, the veteran 
underwent left ulnar nerve release at the wrist.  It was 
noted that he had been hospitalized in the fall of 1981 for 
sigmoid resection due to diverticulitis.  The examiner noted 
the veteran's history of decreased sensation over the left 
ulnar nerve distribution after IV infiltration.  Additional 
treatment records show that in October 1982 the veteran 
complained of a two-year history of impotency.  Also at that 
time he underwent surgery for hernia over the site of the 
colostomy closure.  He underwent repair of a second hernia in 
1983.  These records also show diagnosis and treatment for 
diabetes beginning in 1986.  The veteran attributed these 
disabilities to the surgery and medical treatment he received 
from VA in 1981.

During a VA examination dated November 1997 the examiner 
noted the veteran's history of sigmoid resection surgery 
performed in August 1981.  It was also noted that 
postoperatively the veteran complained of numbness and 
tingling in the left thigh lateral and numbness in the 
fingers of the left hand.  Although left ulnar nerve 
entrapment and meralgia paresthetica, were diagnosed, the 
examiner did not express an opinion as to whether the 
disorders were associated with the surgery that he had 
undergone in 1981.  Moreover, the remaining disabilities were 
not addressed at all.  

In this case, the crux of the problem is to determine whether 
the veteran has a left hand and/or wrist disorder, a stomach 
disorder, a genitourinary condition, impotency, diabetes, a 
nerve disorder, or any other disabling residuals, as a result 
of the 1981 VA surgery and subsequent treatment.  The 
resolution of the problem requires a determination of the 
etiology of the veteran's claimed disabilities.  However, the 
issue cannot be resolved under the current state of the 
record.  Based on the history reported above, the Board finds 
that it would be helpful to afford the veteran VA examination 
to identify whether he currently has any additional 
disability as a result of the 1981 surgery and medical 
treatment.

With regard to the increased rating issue, the veteran's 
service-connected rhinitis is evaluated under 38 C.F.R. 
§ 4.97 for respiratory disorders.  The rating criteria which 
apply to the veteran's service-connected disability have been 
amended and the new criteria became effective in early 
October 1996.

The Board finds that further medical evaluation is warranted.  
Although the veteran underwent an examination for VA purposes 
in July 2003, the Board notes that the clinical findings were 
not entirely responsive to the rating criteria set forth in 
Diagnostic Code 6522.  Specifically, a 30 percent rating is 
warranted if the veteran has polyps as a result of his 
rhinitis.  However, it is not clear from his most recent 
examination whether or not he has polyps.  As a result, the 
current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Adjudication of the claim for rhinitis must also include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.

The Board recognizes that these issues have been in appellate 
status for over 14 years, and deeply regrets the further 
delay; however, it must be noted that the Court in a number 
of cases has determined that where the record before the 
Board is inadequate, a Remand is mandatory rather than 
permissive.  Ascherl v. Brown , 4 Vet. App. 371, 377 (1993); 
Sanders v. Derwinski, 1 Vet. App. 88 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO should also attempt to locate 
and associate it with the veteran's 
claims file copies of the rating action 
denying entitlement to disability 
compensation for a stomach disorder, 
diabetes, genitourinary disorder, 
impotency and a nerve disorder, pursuant 
to the provisions of 38 U.S.C.A. § 1151 
as well, the 1982 VA examination report.  
If these documents are not available, it 
should be so indicated in writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

3.  The veteran should be specifically 
advised that he may submit or identify 
any evidence which is not already of 
record which he believes might be 
relevant to assist him in establishing 
his claims, to include medical opinions, 
medical records, lay statements, or, 
evidence that his claimed disabilities 
are the result of VA surgery in 1981.  He 
should be advised to provide any evidence 
in his possession that pertains to the 
claim.  If he cannot, he should identify 
any medical provider so that VA can 
attempt to recreate the evidence of 
record.  In any event, the RO must 
associate with the claims file the VA 
medical records from the St. Albans VA 
Medical Center dated from July 1976 to 
March 1985, referred to in the September 
2003 SSOC.

4.  Thereafter, the RO should schedule 
the appellant for appropriate VA 
specialty examination(s) in order to 
determine whether the appellant incurred 
an additional disability in conjunction 
with VA medical treatment dated in August 
and September 1981, including any left 
ulnar neuropathy of the left upper 
extremity, diabetes, impotency, a stomach 
disorder, a nerve disorder and a 
genitourinary disorder.  Initially, the 
physicians(s) are requested to review the 
claims folder and adequately summarize 
all of the relevant history, including 
relevant treatment and previous 
diagnoses.  A notation to the effect that 
this record review took place should be 
included in the report of the 
physicians(s).   Thereafter, the 
physicians(s) are requested to determine 
whether the appellant currently suffers 
from current chronic residuals as a 
result of VA medical treatment, or the 
lack thereof, from August and September 
1981.  If chronic residuals are found, an 
opinion as to whether such additional 
disability (1) is or is not causally 
related to VA hospitalization or medical 
or surgical treatment, or delay thereof, 
(2) is merely coincidental with the 
injury, or aggravation thereof, from VA 
hospitalization or medical or surgical 
treatment, (3) is the continuance or 
natural progress of diseases or injuries 
for which VA hospitalization or medical 
or surgical treatment was authorized, or 
(4) is the certain or near certain result 
of the VA hospitalization or medical or 
surgical treatment is requested.  
Definitive diagnoses of all current 
relevant symptomatology, as well as a 
medical opinion as to the etiology 
thereof, should be rendered.  A copy of 
this REMAND should be provided to the 
physicians(s), and it should be 
emphasized to the examiner(s) that 
"fault" or medical "negligence" is not at 
issue.  All indicated tests and 
electrodiagnostic studies should be 
performed.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  

6.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current degree of severity of the 
chronic rhinitis.  It is imperative that 
the physician review the entire claims 
folder prior to the examination and a 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  The examiner 
should identify, to the extent possible, 
the complaints, symptoms and findings 
attributable to the rhinitis versus any 
other respiratory or nasal disorders.  In 
addition, the examiner should identify 
any polyps associated with the chronic 
rhinitis, as well as the extent of any 
nasal obstruction due to the disability.  
The examiner should specifically indicate 
with respect to each nasal passage 
whether there is complete obstruction, 
more than 50-percent obstruction or less 
than 50-percent obstruction.  The 
examiner should also identify the extent 
of any crusting, ozena, anosmia, 
secretion and atrophic changes due to the 
disability.  A complete rationale for all 
opinions expressed should be included in 
the examination report.

7.  The RO should determine whether, 
since the May 1982 rating decision, new 
and material evidence has been submitted 
to reopen the veteran's claim for 
entitlement to disability compensation 
for left hand and wrist disability, 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  The RO should then readjudicate 
the issue of entitlement to disability 
compensation for a stomach disorder, 
diabetes, genitourinary disorder, 
impotency and a nerve disorder, pursuant 
to the pre-October 1997 provisions of 38 
U.S.C.A. § 1151.  The RO should also 
readjudicate the issue of entitlement to 
an increased rating for rhinitis with 
consideration of both the old and new 
criteria for the evaluation of 
respiratory disabilities.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




